Citation Nr: 1330854	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-09 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty (AD) from March 1981 to April 1982 and from January to March 1991.  He also served in the Army Reserves from September 1985 to May 1996 and the National Guard from May 1996 to April 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran has twice testified at hearings at the RO concerning this claim, initially in August 2009 before a local Decision Review Officer (DRO) and more recently in February 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board subsequently, in May 2011, remanded this claim for service connection for bilateral ankle disability for further development and consideration.  The additional development of this claim especially included verifying any and all periods when the Veteran was on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Reserves and National Guard, and providing him a VA compensation examination for a medical nexus opinion concerning the likelihood his claimed bilateral ankle disability is related or attributable to his military service, whether while on AD, ACDUTRA, or INACDUTRA, or otherwise dates back to his service.  He had this VA compensation examination for this medical nexus opinion in September 2011.

The claim was remanded again in July 2012, as the Board concluded there had not been compliance with the specific directives of the prior May 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  Namely, while there had been attempts to verify the periods of service that could possibly count as ACDUTRA or INACDUTRA, the Appeals Management Center (AMC) or RO did not complete this task, or, in the event it was not possible, resultantly inform the Veteran of this and give him opportunity to respond.  Thus, the Board directed the verification to be undertaken again, specifically stating that the claims file be forwarded to the examiner for an addendum opinion only after this verification had been completed or if the procedure was to no avail and the Veteran appropriately notified.

Unfortunately, for very similar reasons, this claim must be remanded yet again due to non-compliance with the remand order - indeed, even what could be considered acceptable substantial compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The RO/AMC made a request to the Defense Personnel Records Information Retrieval System (DPRIS) in July 2012.  The Veteran's claims file was sent to the examiner for an addendum opinion in August 2012.  A Supplemental Statement of the Case (SSOC) was issued in January 2013, again denying him service connection for a bilateral ankle disorder.  The SSOC stated that his service personnel record was received September 7, 2012, so clearly after the file was sent for that addendum opinion.  There is no indication the examiner had these service personnel records in August 2012 or any verification from the RO/AMC regarding the Veteran's ACDUTRA or INACDUTRA service.  Since in his opinion the examiner stated, "[t]here is no evidence that the Veteran had the diagnosis of bilateral Achilles tendinitis while serving either [AD], ACDUTRA, or INACDUTRA", but the RO/AMC had not yet verified his times in service, his claim must be remanded again to have this examiner reconsider the claim with this additional information.

At the time of the Board's prior remand of this claim in July 2012, the Veteran was being represented in this appeal by a Veterans Service Organization (VSO), namely, the Disabled American Veterans (DAV).  But in March 2013 a private attorney submitted the necessary paperwork (VA Form 21-22a, Appointment of Individual as Claimant's Representative) designating him as the Veteran's new representative.  A power of attorney, executed on either VA Form 21-22 or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a) (2013).  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim, with a few noted exceptions that are inapplicable here.  38 C.F.R. § 14.631(e)(1).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  A representative wishing to withdraw representation subsequent to certification of an appeal to the Board must submit a motion of withdrawal with the Board, showing good cause for the withdrawal.  38 C.F.R. § 20.608.

Here, this attorney filed a motion to withdraw in July 2013 and discussed the reasons he would not continue representing the Veteran in this appeal, albeit also explaining he could not reveal certain other things behind this election because of concerns over confidentiality.  The Veteran has not indicated that he has elected new representation, so at the moment is proceeding on his own behalf, i.e., pro se.


REMAND

The Veteran contends that service connection is warranted for bilateral (i.e., right and left) ankle disability because he attributes this disability to the physical requirements and demands of a drill sergeant.  He also alleges that he injured his ankles at the same time he injured his left knee during his service, in April 1994, so his resultant ankle disability should be service connected just as his left knee disability has been related to that injury in service.

The AMC has twice failed to comply with the first and foremost aspect of the requested development in both prior remands by failing to make the critical determination as to exactly when the Veteran was on ACDUTRA and INACDUTRA in the Army Reserves and Army National Guard.  The AMC made the initial effort to get these records after both remands, and actually received the records after the most recent remand.  However, by the time it had received the records, it already had scheduled and obtained an addendum from the VA examiner regarding the etiology of the Veteran's disability.  This is contrary to the order of the July 2012 remand.  There, in remand order number two, the Board specified that the VA examiner's supplemental opinion should be obtained "[o]nce the Veteran's periods of ACDUTRA and INACDUTRA have been verified, or the required efforts and follow-up efforts made, if to no avail and the appropriate notice provided."  Having the addendum opinion was contingent on obtaining clarification of when he was on ACDUTRA and INACDUTRA because his claim was not entirely predicated on just his two documented periods of service on AD and because there was and is evidence of bilateral ankle pathology during his service in the Army Reserves/National Guard, so determining the exact dates of ACDUTRA and/or INACDUTRA is crucial.

The Veteran's personnel records indicate that, in addition to his periods of AD, he served in the United States Army Reserve (USAR) Control Group (Reinforcement) from April 1982 to September 1985, USAR Troop Program Unit from September 1985 to May 1996, the USAR Control Group (Reinforcement) from May to November 1996, and the Army National Guard from November 1996 to April 2006.

The VA examiner who provided the August 2012 addendum opinion was provided insufficient information insofar as the exact dates the Veteran was on ACDUTRA and INACDUTRA in the Army Reserves and Army National Guard.  Hence, there was not compliance with this remand directive, even as mentioned the acceptable substantial compliance, thus requiring this additional remand.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  Of specific note is the Veteran's March 1995 bone scan report, which states as an impression:  "[a] moderate degree of stress injuries are seen throughout the knees, ankles, heels, and feet bilaterally."  This appears to come from a period of time the Veteran was in qualifying service, making it extremely probative of the etiology of his current bilateral ankle condition with regards to a possible link to his military service.  


To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., prior AD) does not obviate the need for him to establish that he is also a "Veteran" for purposes of periods of ACDUTRA where the claim for benefits is premised on those periods of ACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (though not disease) incurred or aggravated during INACDUTRA.  Id.; see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

But National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and apt all other times...serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57.  Therefore, to have basic eligibility for Veterans' benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C. § 12401 or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  See id.


It again thus is critically important to clarify the Veteran's dates of service on ACDUTRA and INACDUTRA.  Without this information concerning when exactly he served in these capacities while in the Army Reserves and Army National Guard, the Board simply is unable to determine whether his bilateral ankle disability is related to this additional service, especially with evidence of complaints of knee, shin, and ankle pain in May 1986, and a March 1995 radiology report showing evidence of stress injuries to the ankles.  These raise the possibility of the initial manifestation of this condition during a qualifying period of service.  

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Verify the exact dates the Veteran was on ACDUTRA and INACDUTRA using his personnel records received in September 2013.  Specifically, note whether he was on qualifying ACDUTRA or INACDUTRA at the time of his May 1986 report of knee, shin, and ankle pain, his April 1994 incident injuring his left knee, and his March 1995 bone scan noting stress injuries to his ankles.  If further Federal records are needed, make as many requests as are necessary to obtain them, pursuant to 38 C.F.R. § 3.159(c)(2).

2.  Once the Veteran's periods of ACDUTRA and INACDUTRA have been verified and noted, have the VA compensation examiner that commented in August 2012 (following and as a result of the Board's prior remand) submit an addendum opinion providing additional comment on the etiology of the Veteran's bilateral ankle disability (diagnosed as bilateral Achilles tendinitis/retrocalcaneal bursitis) in terms of the likelihood (very likely, as likely as not, or unlikely) this condition initially manifested during or is related to or was aggravated by a qualifying period of ACDUTRA or INACDUTRA, even if not due to his periods of AD as has been previously determined.  The examiner should specifically address the Veteran's contentions that he may have hurt his ankles during the April 1994 incident that led to service connection for residuals of a left knee injury, and that the constant running he performed over the years in boots as a drill sergeant led to his current bilateral ankle condition.  

If it is not possible or feasible to have this same VA examiner comment further, then have someone else equally qualified provide this necessary medical opinion, which may require having the Veteran reexamined, but this is left to the designee's discretion.

All necessary diagnostic testing and evaluation needed to make this determination should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing specific evidence in the file supporting conclusions.

*Whereas the prior supplemental medical opinion was obtained before verifying the dates when the Veteran was on ACDUTRA and INACDUTRA, this additional comment must be obtained with the benefit of this additional information, so only after (not before) verifying when he was on ACDUTRA and INACDUTRA.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him another SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


